         Case 5:17-cv-00062-LHK Document 221 Filed 06/11/19 Page 1 of 3




                   UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
             Form 1. Notice of Appeal from a Judgment or Order of a
                           United States District Court
Name of U.S. District Court:                 Northern District of California

U.S. District Court case number: 5:17-CV-00062-LHK

Date case was first filed in U.S. District Court: 01/05/2017

Date of judgment or order you are appealing:                       05/31/2019
Fee paid for appeal? (appeal fees are paid at the U.S. District Court)
   Yes         No           IFP was granted by U.S. District Court

List all Appellants (List each party filing the appeal. Do not use “et al.” or other abbreviations.)
  Wal-Mart Associates, Inc.
  Wal-Mart Stores, Inc.




Is this a cross-appeal?          Yes           No
If Yes, what is the first appeal case number?

Was there a previous appeal in this case?                      Yes           No
If Yes, what is the prior appeal case number?

Your mailing address:
750 B Street

Suite 2900

City: San Diego                               State: CA               Zip Code: 92101

Prisoner Inmate or A Number (if applicable):

Signature       /s/ Aaron T. Winn                                       Date June 11, 2019
     Complete and file with the attached representation statement in the U.S. District Court
                    Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 1                                                                                          Rev. 12/01/2018
         Case 5:17-cv-00062-LHK Document 221 Filed 06/11/19 Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                          FOR THE NINTH CIRCUIT
                        Form 6. Representation Statement
     Instructions for this form: http://www.ca9.uscourts.gov/forms/form06instructions.pdf
Appellant(s) (List each party filing the appeal, do not use “et al.” or other abbreviations.)
Name(s) of party/parties:
Wal-Mart Associates, Inc.
Wal-Mart Stores, Inc.

Name(s) of counsel (if any):
Aaron T. Winn



Address: 750 B Street, Suite 2900, San Diego, CA 92101
Telephone number(s): (619) 744-2222
Email(s): atwinn@duanemorris.com
Is counsel registered for Electronic Filing in the 9th Circuit?                            Yes        No

Appellee(s) (List only the names of parties and counsel who will oppose you on appeal. List
separately represented parties separately.)
Name(s) of party/parties:
Roderick Magadia


Name(s) of counsel (if any):
Larry W. Lee, Mai Tulyathan



Address: 515 S. Figueroa Street, Suite 1250, Los Angeles, CA 90071
Telephone number(s): (213) 488-6555
Email(s): lwlee@diversitylaw.com; ktulyathan@diversitylaw.com


To list additional parties and/or counsel, use next page.
                   Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                                1                                        New 12/01/2018
         Case 5:17-cv-00062-LHK Document 221 Filed 06/11/19 Page 3 of 3




Continued list of parties and counsel: (attach additional pages as necessary)
Appellants
Name(s) of party/parties:
Wal-Mart Associates, Inc.
Wal-Mart Stores, Inc.
Name(s) of counsel (if any):
Natalie Hrubos


Address: 30 South 17th Street, Philadelphia, PA 19103
Telephone number(s): (215) 979-1962
Email(s): nfhrubos@duanemorris.com
Is counsel registered for Electronic Filing in the 9th Circuit?                               Yes     No
Appellees
Name(s) of party/parties:
Roderick Magadia

Name(s) of counsel (if any):
William L. Marder


Address: 501 San Benito Street, Suite 200, Hollister, CA 95023
Telephone number(s): (831) 531-4214
Email(s): bill@polarislawgroup.com
Name(s) of party/parties:
Roderick Magadia

Name(s) of counsel (if any):
Dennis S. Hyun


Address: 515 S. Figueroa Street, Suite 1250, Los Angeles, CA 90071
Telephone number(s): (213) 488-6555
Email(s): dhyun@hyunlegal.com
                  Feedback or questions about this form? Email us at forms@ca9.uscourts.gov

Form 6                                               2                                         New 12/01/2018
